Title: From John Adams to Benjamin Waterhouse, 5 February 1818
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo, Quincy Feb. 5. 1818

Clarks History of the Navy is the Same with Mathew Careys. Wilkinsons History I have not Seen. I believe with you that the Battle of Bunkers Hill has never been faithfully recorded.
It would require an hundred Volumes in Folio to investigate the “Roost Cock” who produced the Sacred mysterious Egg, to which you allude in your Letter of 17. Jan. The Antiquity of this Egg and its Universality over the whole Globe is astonishing. Chaldeans Persians Egyptians Hindoos Japanese Greeks Romas Mexicans Peruveans all had this mysterious Egg.
Orpheus is Said to have learned in Egypt, that Matter uncreated Self existent and eternal was called Chaos. That after many Ages this matter was arrounded into the Shape of an Egg. And out of this Egg were hatched Oupavos and Ghee who became Husband and Wife and produced this grand and beautiful World: but Who was the “Roostcock” that treaded the Egg out of Chaos? This question I cannot Answer—without the help of Ocellus Lucanus Timæus of Locris and Sanchoniathon who all derived their Cosmogeny from the Same Source. And if I understand them it was The Most High, The Eternal God the Good, who by his Logos, that is to say by his Ideas, his Intellect, his Intelligence gave to Matter first the form of an Egg and hatched all things out of it.
I believe you will agree with me that it is not worth our while to exchange the Cosmogeny of Moses for any other that has Appeared ancient or Modern.
The Death of Judge Wendel one of the best of Men and one of my oldest Friends affected very Seriously your Friend 
John AdamsI have written to Mr Monroe
Does not Milton allude to the Egg when he says invokes
That Spirit, who from the firstWas present, and with mighty Wings outspreadDovelike Sat brooding on the vast abyss,And made it pregnant?
You know the Rooster who produced Leda’s Egg. But that produced only the Dioscures.
